DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the reply received on 16 December 2021. Claims 23-36 are pending. 
Information Disclosure Statement
The IDS received on 16 December 2021 has been considered. 
Response to Remarks
The argument that US 2012/0209489 A1 (Saito et al.) does not fully anticipate every limitation recited by amended independent claims 23 and 24 is persuasive, and therefore the rejection of claims 23-29 under 35 U.S.C. 102 is withdrawn. However, due to newly discovered prior art, a new rejection is made below. 
Claim Rejections - 35 USC § 103
Claims 23-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0209489 A1 (Saito et al., hereinafter "Saito") in view of US 7,831,366 B2 (Imai et al., hereinafter "Imai"). 

As to claim 23, Saito discloses an autonomous vehicle control system, comprising: 
	a plurality of cameras to acquire a plurality of images of an area in a vicinity of a vehicle (Fig 1, Fig 2 - stereo camera (9)); and 
	at least one processing device (para [0065] - "The vehicle motion control device 6 comprises an electric circuit and a microcomputer") configured to: 
	recognize a curve of a road to be navigated based on map data and vehicle position information (para [0083] - "obtain information on the radius of the curve ahead from map information by means of a navigation system"); 
	determine an initial target velocity for the vehicle based on at least one characteristic of the curve as reflected in the map data (para [0070] - "the lateral jerk of the vehicle 0 at a transition zone (easement curve zone) ahead, where there is a transition from a straight path to a curve, is estimated and outputted to the vehicle speed control device 12", para [0071] - "The vehicle speed control device 12 calculates the deceleration that is to take place before entering the curve, and outputs it to the acceleration/deceleration combining unit 13"); 
	adjust a velocity of the vehicle to the initial target velocity (para [0071]). 
	Imai teaches the limitations not expressly disclosed by Saito, namely: 
	determine, based on the plurality of images, observed characteristics of the curve, the plurality of images being captured while the vehicle is navigating the curve at the initial target velocity (Fig 9, col 6 ln 29-34 - "The second target velocity computing part 23 computes a second target velocity based on the road profile obtained by the road profile obtaining part 40. For example, when the road ahead is judged to be a curved track based on a result of lane recognition by a camera, a target velocity is computed that allows the vehicle to safely pass the curved track", col 12 ln 25-34 - "In a similar manner to a method for computing the first target velocity, the second target velocity is computed by the second target velocity computing part 23 so that deceleration starts at the point Sc and is completed at the point B. Herein, Vin2 is a target velocity for entering the curve computed based on the curvature radius information obtained by the road profile obtaining part 40, with the proviso that Vin2 is smaller than Vin1. In FIG. 9, the second target velocity is indicated with a dotted line 902"); 
	determine an updated target velocity based on the observed characteristics of the curve (col 12 ln 25-34); and 
	adjust the velocity of the vehicle to the updated target velocity (col 12 ln 35-41 - "the final target velocity computing part 24 of the speed controller 20 [...] selects a lower target velocity as a final target velocity, which is indicated with a solid line 903 in FIG. 9. At a point C in the drawing, the final target velocity is switched from the first target velocity to the second target velocity"). 
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Saito and Imai, because both relate to speed control systems for autonomous vehicles traveling through a curve. The combination would yield predictable results according to the teachings of Imai by making the vehicle more responsive to features of the curve that were not perceptible at the initial vehicle position (col 6 ln 29-39). 

As to claim 24, Saito discloses an autonomous vehicle control system to control a vehicle, comprising: 
	at least one processing device (para [0065]) configured to: 
	determine an initial target velocity for the vehicle based on global positioning data (para [0070], para [0071]); 
	adjust a velocity of the vehicle toward the initial target velocity for a first portion of a navigation event on a road (para [0070], para [0071]). 
	Imai teaches the limitations not expressly disclosed by Saito, namely: 
	determine an updated target velocity based on sensor data, the updated target velocity to be used in a second portion of the navigation event on the road, the sensor data being captured during navigation of the vehicle within the first portion of the navigation event on the road at the initial target velocity (Fig 9, col 6 ln 29-34, col 12 ln 25-34); and 
	adjust the velocity of the vehicle toward the updated target velocity during the second portion of the navigation event (col 12 ln 35-41).
	See claim 23 for a statement of an obviousness rationale. 

As to claim 25, the combination of Saito and Imai teaches the autonomous vehicle control system of claim 24. 
	Imai further teaches wherein the navigation event is navigating a curve in the road, wherein the first portion of the navigation event includes navigating the vehicle on the road preceding the curve, and wherein the second portion of the navigation event includes navigating the vehicle on the road through the curve (Fig 9, col 12 ln 17-20 - "the first target velocity is computed by the first target velocity computing part 22 in such a manner that deceleration of the vehicle starts at a point Sn and is completed at a point B. Herein, the point B is an entrance point of the sharp curve", col 12 ln 35-41).

As to claim 26, the combination of Saito and Imai teaches the autonomous vehicle control system of claim 24. 
	Saito further discloses wherein to determine the initial target velocity for the vehicle based on global positioning data, the at least one processing device is to recognize an upcoming road segment based on map data and the global positioning data (para [0083]).

As to claim 27, the combination of Saito and Imai teaches the autonomous vehicle control system of claim 24. 
	Imai further teaches wherein the sensor data includes image data (col 6 ln 29-34).

As to claim 28, the combination of Saito and Imai teaches the autonomous vehicle control system of claim 24. 
	Saito further discloses the system comprising a plurality of cameras to acquire a plurality of images of an area in a direction of travel of the vehicle (Fig 1, Fig 2, para [0068] - "The stereo camera 9 comprises two monocular cameras disposed on the left and right of a frame, and realizes a function of recognizing the environment surrounding the vehicle").

As to claim 29, the combination of Saito and Imai teaches the autonomous vehicle control system of claim 28. 
	Imai further teaches wherein the at least one processing device is to determine road characteristics based on the plurality of images and use the road characteristics to determine the updated target velocity (col 5 ln 58-60 - "the road profile can be obtained by recognizing white lines on the road with an imaging device, such as a camera", col 6 ln 29-34).

As to claim 30, the combination of Saito and Imai teaches the autonomous vehicle control system of claim 23. 
	Saito further discloses wherein to determine the initial target velocity for the vehicle is further based on global positioning data, and wherein the at least one processing device is further configured to recognize an upcoming road segment based on map data and the global positioning data (para [0070], para [0071], para [0083]). 

As to claim 31, the combination of Saito and Imai teaches the autonomous vehicle control system of claim 23. 
	Saito further discloses wherein the plurality of cameras acquire the plurality of images of an area in a direction of travel of the vehicle (Fig 1, Fig 2, para [0068]). 

As to claim 32, the combination of Saito and Imai teaches the autonomous vehicle control system of claim 31. 
	Imai further teaches wherein the at least one processing device is further configured to determine road characteristics based on the plurality of images and use the road characteristics to determine the updated target velocity (col 5 ln 58-60, col 6 ln 29-34). 

As to claim 33, Saito discloses at least one non-transitory machine-readable storage medium comprising instructions (para [0065]), which when executed by processor circuitry of an autonomous vehicle control system, cause the processor circuitry to perform operations to: 
	obtain a plurality of images of an area in a vicinity of a vehicle, the images obtained from a plurality of cameras (Fig 1, Fig 2 - stereo camera (9)); 
	recognize a curve of a road to be navigated based on map data and vehicle position information (para [0083]); 
	determine an initial target velocity for the vehicle based on at least one characteristic of the curve as reflected in the map data (para [0070], para [0071]); 
	adjust a velocity of the vehicle to the initial target velocity (para [0071]). 
	Imai teaches the limitations not expressly disclosed by Saito, namely: 
	determine, based on the plurality of images, observed characteristics of the curve, the plurality of images being captured while the vehicle is navigating the curve at the initial target velocity (Fig 9, col 6 ln 29-34, col 12 ln 25-34); 
	determine an updated target velocity based on the observed characteristics of the curve (col 12 ln 25-34); and 
	adjust the velocity of the vehicle to the updated target velocity (col 12 ln 35-41). 
	See claim 23 for a statement of an obviousness rationale. 

As to claim 34, the combination of Saito and Imai teaches the machine-readable storage medium of claim 33. 
	Saito further discloses wherein the initial target velocity for the vehicle is further determined based on global positioning data, and wherein the processor circuitry is further configured to recognize an upcoming road segment based on map data and the global positioning data (para [0083]). 

As to claim 35, the combination of Saito and Imai teaches the machine-readable storage medium of claim 33. 
	Saito further discloses wherein the plurality of cameras acquire the plurality of images of an area in a direction of travel of the vehicle (Fig 1, Fig 2, para [0068]). 

As to claim 36, the combination of Saito and Imai teaches the machine-readable storage medium of claim 35. 
	Imai further teaches wherein the processor circuitry is further configured to determine road characteristics based on the plurality of images and use the road characteristics to determine the updated target velocity (col 5 ln 58-60, col 6 ln 29-34).
Conclusion
The prior art made of record on Form 892 (Notice of References Cited) and not relied upon is considered pertinent to applicant's disclosure. US 9,990,332 (Takahashi et al.) discloses an autonomous vehicle control method that adjusts the vehicle's speed as it travels a curve. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669